       Case 19-30362                  Doc 12         Filed 10/30/19 Entered 10/30/19 23:26:49                                    Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Talma Jarrett                                                          Social Security number or ITIN      xxx−xx−9139

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Vivian Jarrett                                                         Social Security number or ITIN      xxx−xx−5292
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 10/25/19
Case number:          19−30362



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Talma Jarrett                                                 Vivian Jarrett

2. All other names used in the
   last 8 years
                                              11 IliadDrive                                                 11 IliadDrive
3. Address                                    Tinley Park, IL 60477                                         Tinley Park, IL 60477
                                              David M Siegel                                                Contact phone 847 520−8100
4. Debtor's  attorney
   Name and address
                                              David M. Siegel & Associates
                                              790 Chaddick Drive
                                                                                                            Email: davidsiegelbk@gmail.com

                                              Wheeling, IL 60090

5. Bankruptcy trustee                         Marilyn O Marshall                                            Contact phone 312−431−1300
     Name and address                         224 South Michigan Ste 800
                                              Chicago, IL 60604

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 10/28/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-30362                 Doc 12         Filed 10/30/19 Entered 10/30/19 23:26:49                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Talma Jarrett and Vivian Jarrett                                                                                                  Case number 19−30362

7. Meeting of creditors
    Debtors must attend the meeting to     November 20, 2019 at 12:00 PM                                      Location:
    be questioned under oath. In a joint                                                                     224 South Michigan, Suite 800, Chicago, IL
    case, both spouses must attend.                                                                          60604
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 1/21/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/3/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 4/22/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           12/12/19 at 10:30 AM , Location: 219 South Dearborn, Courtroom 744, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-30362       Doc 12     Filed 10/30/19 Entered 10/30/19 23:26:49             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-30362-TAB
Talma Jarrett                                                                           Chapter 13
Vivian Jarrett
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: rruiz1                 Page 1 of 2                   Date Rcvd: Oct 28, 2019
                               Form ID: 309I                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 30, 2019.
db/jdb         +Talma Jarrett,    Vivian Jarrett,   11 IliadDrive,   Tinley Park, IL 60477-4838
28325174       +Aqua Finance Inc,    2600 Pine Ridge Blvd,   Wausau, WI 54401-7800
28325175       +Aspen Dental,    10140 Indianapolis Blvd,   STE A,   Highland, IN 46322-3643
28325176       +Associated Urological Speciali,    2850 95th St,   Suite 302,   Evergreen Park, IL 60805-2741
28325177       +Atg Credit,    1700 W Cortland St Ste 2,   Chicago, IL 60622-1131
28325178       +Best Egg/sst,    4315 Pickett Rd,   Saint Joseph, MO 64503-1600
28325182       +CBNA,   Attn: Bankrtuptcy Dept.,    PO Box 769006,   San Antonio, TX 78245-9006
28325185       +Fairview Townhomes Associations,    Odyssey Club Umbrella Association,    1 Odyssey Dr,
                 Tinley Park, IL 60477-4848
28325189       +Keay & Costello, PC,    128 S. County Farm Road,   Wheaton, IL 60187-2400
28325190       +Kondaur Capital Corp,    333 S Anita Dr Ste 400,   Orange, CA 92868-3314
28325191       +LECONTE RADIOLOGY PC,    907 E Lamar Alexander Pkwy,   Maryville, TN 37804-5015
28325200       +Wf Bank Na,    Po Box 14517,   Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Oct 29 2019 02:13:56        David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,     Wheeling, IL 60090
tr             +E-mail/Text: courtnotices@chi13.com Oct 29 2019 02:15:36        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Oct 29 2019 02:15:41        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28325173       +E-mail/Text: agency@americanfirstfinance.com Oct 29 2019 02:17:04        Amer Fst Fin,
                 7330 W. 33rd Street,    Wichita, KS 67205-9369
28325179        EDI: CAPITALONE.COM Oct 29 2019 05:53:00       Cap One,    15000 Capital One Dr,
                 Richmond, VA 23238
28325180       +EDI: CAPITALONE.COM Oct 29 2019 05:53:00       Cap One,    10700 Capital One Way,
                 Richmond, VA 23060-9243
28325181       +EDI: CAPITALONE.COM Oct 29 2019 05:53:00       Capital One Bank Usa N,    Po Box 30281,
                 Salt Lake City, UT 84130-0281
28325183       +EDI: CHASE.COM Oct 29 2019 05:53:00       Chase Card,    Attn: Correspondence Dept.,
                 PO Box 15298,    Wilmington, DE 19850-5298
28325184       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 29 2019 02:21:21         Credit One,
                 Bankrupcty Department,    PO Box 98873,    Las Vegas, NV 89193-8873
28325186        E-mail/Text: rev.bankruptcy@illinois.gov Oct 29 2019 02:15:50        Illinois Dept. of Revenue,
                 Bankruptcy Unit,    P.O. Box 19035,   Springfield, IL 62794-9035
28325187        EDI: IRS.COM Oct 29 2019 05:53:00      IRS,    Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
28325188       +EDI: CHASE.COM Oct 29 2019 05:53:00       JPMCB Card Services,    PO Box 15369,
                 Wilmington, DE 19850-5369
28325192       +E-mail/Text: mmrgbk@miramedrg.com Oct 29 2019 02:16:01        Miramedrg,    360 E. 22nd Street,
                 Lombard, IL 60148-4924
28325193       +E-mail/Text: Bankruptcies@nragroup.com Oct 29 2019 02:17:22        National Recovery Agen,
                 2491 Paxton St,    Harrisburg, PA 17111-1036
28325194       +E-mail/Text: netcreditbnc@enova.com Oct 29 2019 02:17:08        Nc Financial,    175 W Jackson Blvd,
                 Chicago, IL 60604-2615
28325195       +E-mail/Text: bankruptcy@onlineis.com Oct 29 2019 02:16:43        Online Collections,    Po Box 1489,
                 Winterville, NC 28590-1489
28325196        EDI: RMSC.COM Oct 29 2019 05:53:00       SYNCB/Care Credit,    Bankruptcy Department,
                 PO Box 965061,    Orlando, FL 32896-5061
28325197        EDI: RMSC.COM Oct 29 2019 05:53:00       SYNCB/JC PENNEY DC,    PO Box 965007,
                 Orlando, FL 32896-5007
28325198       +EDI: RMSC.COM Oct 29 2019 05:53:00       SYNCB/NTWK,    PO Box 965036,   Orlando, FL 32896-5036
28329249       +EDI: RMSC.COM Oct 29 2019 05:53:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
28325199       +EDI: CHRYSLER.COM Oct 29 2019 05:53:00       Td Auto Finance,    Po Box 9223,
                 Farmington Hills, MI 48333-9223
                                                                                                TOTAL: 21

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-30362            Doc 12       Filed 10/30/19 Entered 10/30/19 23:26:49                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: rruiz1                       Page 2 of 2                          Date Rcvd: Oct 28, 2019
                                      Form ID: 309I                      Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 28, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Talma Jarrett davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel   on behalf of Debtor 2 Vivian Jarrett davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
